             Case 1:18-cr-10270-RWZ Document 74 Filed 10/30/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Criminal No. 18-10270-RWZ
                                               )
ALLAH MALLORY a/k/a “Parod,”                   )
    Defendant.                                 )

             REVISED EXHIBIT LIST OF THE UNITED STATES OF AMERICA

       The United States of America hereby files the following list of Proposed Exhibits for trial

in the above-captioned matter. The government reserves its right to supplement, modify and

number the list in light of the evidence admitted at trial and with reasonable notice to the

defendant.

       Exhibit Number                          Exhibit

                A                              Map/Chalk of Area of North Warren Avenue and
                                               Milton Street, Brockton, Massachusetts

                1.1-1.3                        Photographs of 210 North Warren Avenue, Brockton

                2                              Original Consensual Recordings

                3                              Original Consensual Recording (Car Recorder)

                4.1-4.3                        Recordings of Consensual Telephone Calls

                4.1T-4.3T                      Transcripts of Consensual Telephone Calls

                5.1-5.2                        Screen Shots of SA Kenny’s Phone

                6.1-6.2                        Screen Shots of Text Messages and Call Detail
                                               Records of CW-1’s Cellular Telephone

                7.1-7.2.1.1.1                  Excerpts of Audio/Video Recordings of July 9, 2018,
                                               Purchase of Heroin and Cocaine Base

                7T                             Transcript of Audio/Video Recording of July 9, 2018

                                                   1
         Case 1:18-cr-10270-RWZ Document 74 Filed 10/30/19 Page 2 of 3



                                   Purchase of Heroin and Cocaine Base

              8.1                  Still Photograph of July 9, 2019 (basement)
              8.2                  Still Photograph of July 9, 2019 (car)

              9                    FBI Ex.1B31- Cocaine Base

              10                   FBI Ex. 1B32- Heroin

              11                   CV for James DiSarno

              12                   Drug Certification for FBI Ex. 1B31- Cocaine Base

              13                   Drug Certification for FBI Ex. 1B32- Heroin

              14                   Photograph of Allah Mallory

              15                   Plymouth County Correctional Facility Records for
                                   Allah Mallory

              16                   Plymouth County Correction Facility Records for
                                   CW-1

              17                   Certified Probation Records for Allah Mallory

              18                   GPS Monitoring Records for Allah Mallory on July
                                   9, 2018



                                          Respectfully submitted,

                                          ANDREW E. LELLING
                                          United States Attorney

                                   By:    s/ Timothy E. Moran
                                          TIMOTHY E. MORAN
                                          Assistant U.S. Attorneys
Date: October 30, 2019




                                      2
          Case 1:18-cr-10270-RWZ Document 74 Filed 10/30/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      s/ Timothy E. Moran
                                                      Timothy E. Moran
Date: October 30, 2019




                                                 3
